Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), entered into and
effective as of July 1, 2009 (the “Amendment Date”), is between Main Street
Capital Corporation, a Maryland corporation (the “Company”), and Todd A.
Reppert, a resident of Harris County, Texas (the “Executive”). Capitalized terms
used but not defined in this Amendment have the meanings given them in the
Employment Agreement (defined below).
RECITALS
A. The Company and the Executive have entered into that certain Employment
Agreement dated as of the date of the consummation of the initial public
offering of common stock by the Company, or October 11, 2007 (the “Employment
Agreement”).
B. The Company and the Executive now desire to amend certain provisions of the
Employment Agreement subject to the terms and conditions of this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
Section 1. Amendments to the Employment Agreement.
1.1 Section 1 of the Employment Agreement is deleted in its entirety and
replaced with the following:
“Employment Term. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment, beginning on the Effective
Date for a term ending on December 31, 2009, subject to earlier termination as
provided in Section 6 hereof (such term being herein referred to as the “term of
this Agreement”). The Executive agrees to accept such employment and to perform
the services specified herein, all upon the terms and conditions hereinafter
stated.”
1.2 Section 4(b) of the Employment Agreement is deleted in its entirety and
replaced with the following:
“Cash Bonus. The Executive will be eligible to receive cash bonus compensation
from the Company in respect of any fiscal year (or portion thereof) beginning on
or after January 1, 2008 occurring during the term of this Agreement at the
discretion of the Committee. Determination of the annual performance-based cash
bonus is within the sole discretion of the Committee, but in any case shall be
based on the satisfaction of objective, reasonable and attainable performance
criteria that would be pre-established by the Committee and communicated to the
Executive, with a cash bonus target of base salary for applicable calendar years
as follows: Calendar Year 2008 — 50%; Calendar Year 2009 — 60%. Cash bonuses
shall be paid by April 15 of the calendar year following the year in which they
were earned (i.e., calendar year 2008 bonus would be paid by April 15, 2009).”

 

 



--------------------------------------------------------------------------------



 



1.3 Section 5(a)(ii) of the Employment Agreement is deleted in its entirety and
replaced with the following:
“Contingent on the continued effectiveness and applicability of the SEC
Exemptive Relief, for each of calendar years 2008 and 2009, the Executive shall
receive annual awards of Restricted Stock attributable to service during each of
2008 and 2009 with a preliminary value, on the date of the award, equal to 75%
of annual base salary for the then current fiscal year, subject to the
Committee’s discretion based on the satisfaction of objective, reasonable and
attainable performance criteria as pre-established by the Committee and
communicated to the Executive. The actual number of shares of Restricted Stock
awarded pursuant to an award shall be calculated by dividing the preliminary
value of such award as determined above by the greater of (A) the last reported
sale price of the Company’s common stock on the Nasdaq Global Select Market on
the date of such award and (B) the last determined net asset value per share of
the Company. The annual Restricted Stock awards shall be issued by July 15 of
the calendar year following the year in which they were earned (i.e., calendar
year 2009 award would be issued by July 15, 2010).”
1.4 Section 18 of the Employment Agreement is deleted in its entirety and
replaced with the following:
“Survival. The provisions of Sections 4(b), 5(a) and 6 through 21 shall survive
termination of this Agreement, and the provisions of Sections 6 through 21 shall
also survive the employment relationship of the Company and the Executive.”
Section 2. Continuing Agreement.
From and after the Amendment Date, all references to the Employment Agreement
shall refer to the Employment Agreement as amended by this Amendment. Except as
affected by this Amendment, the Employment Agreement is unchanged and continues
in full force and effect.
[Signature page follows.]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Date.

            Main Street Capital Corporation
      By:   /s/ Vincent D. Foster         Chief Executive Officer            /s/
Todd A. Reppert       Todd A. Reppert   

 

3